                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,                      Case No. 1:13-cr-00129-DCN-1

                Plaintiff,                       MEMORANDUM DECISION AND
                                                 ORDER
          vs.

  JASON LEE HOLMBERG,

                Defendant.


                                   I. INTRODUCTION

      Pending before the Court is Defendant Jason Lee Holmberg’s Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Dkt. 792. The Government filed

an opposition to the motion, Holmberg replied, and the matter is ripe for the Court’s

consideration. Dkts. 796, 797.

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, the Court finds good cause to DENY Holmberg’s

Motion.



MEMORANDUM DECISION AND ORDER - 1
                                        II. BACKGROUND

        Holmberg, age 46, pleaded guilty to conspiracy to distribute a controlled substance

and interstate travel or transportation in aid of racketeering (counts one and four of the

indictment). Dkt. 340, at 4. For this, the Court sentenced Holmberg to 180 months

incarceration with five years of supervised release to follow. Dkt. 372. The Court later

reduced Holmberg’s sentence to 144 months, per 28 U.S.C. § 994(u), of which the

defendant has served approximately 96 months. Dkt. 717. Holmberg is currently

incarcerated at the Federal Correctional Institution in Sheridan, Oregon (“FCI Sheridan”).

        The Court notes that as part of sentencing, Holmberg received a sentence guideline

increase for his role as the “organizer or leader” of a criminal enterprise that transported

money and drugs between suppliers in California and Arizona and sold large quantities of

methamphetamine in Idaho. Dkt. 340, at 26.

                                     III. LEGAL STANDARD

        Holmberg seeks compassionate release under the First Step Act (“FSA”), newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.1 First, in order to grant compassionate release, a district court must,

as a threshold matter, determine whether a defendant has exhausted his or her

administrative remedies. Id. Next, a district court may grant compassionate release only if



1
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).


MEMORANDUM DECISION AND ORDER - 2
“extraordinary and compelling reasons warrant such a reduction,” and the reduction is

“consistent with applicable policy statements” issued by the U.S. Sentencing Commission.

Id. If the latter criteria are met, the district court must then consider the sentencing factors

outlined in 18 U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v.

Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019).

       Additionally, the Ninth Circuit has recently held that U.S.S.G § 1B1. 13 is not

binding on courts as to § 3582(c)(1)(A) as revised by the FSA; however, it “may inform

the district court’s discretion.” United States v. Aruda, 2021 WL 1307884, at *4 (9th Cir.

April 8, 2021).

                                     IV. DISCUSSION

       A. Exhaustion of Administrative Remedies

       The FSA allows a motion for modification to be made by either the Director of the

BOP or by a defendant “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

       Holmberg provides proof of a request made to Warden Salazar for consideration of

compassionate release dated July 16, 2020. Dkt. 792-2. Therefore, 30 days after the July

16, 2020, filing, Holmberg is considered to have exhausted all administrative remedies.

Because Holmberg filed his Motion on January 6, 2021—more than 30 days after the


MEMORANDUM DECISION AND ORDER - 3
BOP’s inaction—he has exhausted his administrative remedies and can rightly file this

motion before the court.

        B. Extraordinary and Compelling Reasons

        Having determined Holmberg has exhausted his administrative remedies, the Court

must next consider whether “extraordinary and compelling reasons” warrant a permanent

reduction in Holmberg’s sentence, and whether “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The defendant bears the burden of establishing that compelling and

extraordinary reasons exist to justify compassionate release. United States v. Holden, 452

F. Supp. 3d 964, 969 (D. Or. April 6, 2020).

        “Extraordinary and compelling reasons” are defined as (A) medical conditions of

the defendant that limit the inmate’s ability to provide self-care; (B) age of the defendant;

(C) certain family circumstances; and (D) or other extraordinary and compelling reasons

that exist either separately or in combination with the previously described categories. 18

U.S.C. § 3582(c)(1)(A). 2


2
    §1B1.13- United States Sentencing Commission: Reduction in Term of Imprisonment
Commentary:
1. Extraordinary and Compelling Reasons. —Provided the defendant meets the requirements of subdivision
(2), extraordinary and compelling reasons exist under any of the circumstances set forth below:
         (A) Medical Condition of the Defendant. —
                 (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
                 with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of
                 death within a specific time period) is not required. Examples include metastatic solid-
                 tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
                 dementia.
                 (ii) The defendant is—
                          (I)     suffering from a serious physical or medical condition,
(continued)



MEMORANDUM DECISION AND ORDER - 4
       Holmberg asserts, and the Government concedes, that his body mass index (“BMI”)

is such that he is considered obese. Dkt. 792, at 9. Additionally, the defendant has ulcerative

colitis, the medication for which is immunosuppressive. That is, the medication reduces

the patient’s immune system, which makes them vulnerable to infections. Thus, the CDC

considers both those who are obese and those who have suppressed immune systems to be

at a higher risk of fatality or permanent damages if they contract COVID-19.3

       However, commentary provided by the United States Sentencing Commission

necessarily implies the defendant must currently be suffering from a serious medical

condition. §1B1.13. Obesity and ulcerative colitis on their own, or even in conjunction

with one another, do not constitute “extraordinary or compelling” circumstances that would

justify the rare remedy of reducing the defendant’s sentence. Further, merely being a high-

risk individual in the event COVID-19 is contracted at some future date is not in line with

the guiding policy of §1B1.13, stating that “the defendant is suffering from a terminal

illness.” The mere possibility of contracting an infectious disease that would place him at

high risk (not necessarily terminal) is different from someone currently suffering from a

terminal illness.

       Moreover, there is little evidence demonstrating the current conditions in FCI



                       (II)    suffering from a serious functional or cognitive impairment, or
                       (III)   experiencing deteriorating physical or mental health because of the aging
                               process, that substantially diminishes the ability of the defendant to
                               provide self-care within the environment of a correctional facility and
                               from which he or she is not expected to recover.

3
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


MEMORANDUM DECISION AND ORDER - 5
Sheridan are any more precarious than they are outside the facility. At present, there are

zero active cases of inmates with COVID-19, and to date, there has been only one inmate

death due to COVID-19 at FCI Sheridan.4 Holmberg argues this is wholly irrelevant. The

Court disagrees. These statistics are compelling evidence that the BOPs infectious disease

protocols have proven effective over the medium term. This chips away at Holmberg’s

claim of “extraordinary” circumstances relative to conditions in the prison.

        C. Factors to be Considered Under 18 U.S.C. § 3553(a).

        In addition to analyzing whether “extraordinary and compelling” circumstances

exist, the court must also examine the factors detailed in 18 U.S.C. § 3553(a).5 In this case,

Holmberg’s role as the leader of a conspiracy that dealt in large quantities of

methamphetamine and spanned the Southwestern United States from California to Arizona

to Idaho is a severe offense. Although Holmberg’s commitment to vocational training and

education during his incarceration is commendable and noteworthy, it is but a single factor

among others the Court must consider. The scale of the criminal operation Holmberg was


4
     Coronavirus, FEDERAL BUREAU OF                  PRISONS      (last   updated     May      20,    2021),
https://www.bop.gov/coronavirus/index.jsp.
5
  Factors To Be Considered in Imposing a Sentence.—The court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The court,
in determining the particular sentence to be imposed, shall consider—[. . .]

        (2) the need for the sentence imposed—
        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
        punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational training, medical care, or other
        correctional treatment in the most effective manner;

18 U.S.C. § 3553(a).


MEMORANDUM DECISION AND ORDER - 6
involved with demonstrates an utter lack of respect for the law and places the community

at risk. The scale of the enterprise also requires a strong deterrent to dissuade other would-

be drug traffickers.

       In sum, the Court finds that Holmberg has exhausted his administrative remedies.

However, he has failed to demonstrate an “extraordinary and compelling reason” for his

release. Additionally, due to the nature of the offense, the sentencing factors of 18 U.S.C.

§ 3553(a) cut against the defendant’s motion and a sentence modification would not be in

line with the policy guidelines of 18 U.S.C. § 3553(a). Therefore, weighing all relevant

factors, the Court will not depart from its prior sentence and release Jason Lee Holmberg

at this time. Accordingly, the Court DENIES the motion for compassionate relief.

                                        V. ORDER

The Court HEREBY ORDERS:

       1. Jason Lee Holmberg’s Motion for Compassionate Release (Dkt. 792) is

          DENIED.


                                                  DATED: May 24, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
